The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection as necessitated by the amendments to the claims.
The previous Office action rejected the claims under 35 USC 112(a), enablement based on the amendments at that time which required each and every signal processing technique to all be used together.  However, as described in that rejection, the specification does not provide enablement for such a combination of signal processing techniques, nor does the current prior art readily illustrate a need to use all of these techniques.  In response to the rejections of the claims under 35 USC 112(a) enablement, the applicant amended the claims in the response dated October 15, 2021.  Based on these claims amendments, this previous 35 USC 112(a) enablement rejection is withdrawn and new prior art and 35 USC 112(b) rejections are required, as presented below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 are rejected because each claim refers to “the vibrator” and “the loudspeaker” from claims 1 and 20.  However, these limitations were each cancelled in claims 1 and 20.  Therefore, they now lack antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 14-16, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Freiburger et al. (US Patent Pub. No. 2012/0108968) as evidenced by “Tissue Properties Database V1.0” (accompanying Non-Patent Literature Document, with release date 9/26/2011) – herein referred to as NPL1 – in view of Sandrin et al. Sumi (US Patent Pub. No. 2012/0278005), Sarvazyan (US Patent No. 5,606,971) and Konofagou et al. (US Patent Pub. No. 2007/0049824).
Immediately below, claim 1 is exemplary of the teachings.  However, the same recitations are found in claim 20 and the below explanations are directly applicable to the corresponding locations in claim 20, as well as to the recitations of claim 1.
Regarding claims 1 and 20, Freiburger discloses “tissue density quantification using shear wave information in medical ultrasound scanning” (see Title).  
With regard to step 1 in the claim, Freiburger teaches a method taught that includes “In act 32, a shear wave is generated in a tissue of interest… For example, acoustic radiation force impulse is transmitted with a focal point at or adjacent to the tissue of interest…Other sources of stress may be used… Compression force, rarefaction force, or other stress is applied to tissue being scanned… External pressure includes acoustic or mechanical pressure… The pressure may be generated from within a patient… The applied stress may be impulse, cyclical, repeating, or a non-impulse stress… The applied stress may be represented by an impulse [and] the impulse may be generated by a cyclical pulsed waveform” (see paragraphs 14-17).  Additionally, Freiburger teaches that “Acts 32, 34, and 36 may be repeated in order to estimate the property in act 38, such as where multiple measurements responsive to sequential shear waves are used” (see paragraph 14).
With regard to the last several lines of step 1 of claim 1 (beginning with “and controlling the ultrasonic transducer to…”), it is noted that Freiburger teaches that “In act 34, acoustic energy is transmitted in order to measure the reaction of the tissue to the shear wave” (see paragraphs 18-19).  Freiburger teaches that “Acts 32, 34, and 36 may be repeated in order to estimate the property in act 38, such as where multiple measurements responsive to sequential shear waves are used” (see paragraph 14; thereby teaching that the number of shear waves utilized by Freiburger is/can be greater than one).  And with regard to “the excitation device is the same as the ultrasonic transducer for transmitting the ultrasonic waves, Freiburger teaches that “Any stress may be applied to the tissue to generate the shear wave, such as generating the shear wave with focused ultrasound. For example, acoustic radiation force impulse is see paragraph 15). Additionally, Freiburger teaches that “Using the same or different transducer used to generate the shear wave, ultrasound scanning is used to measure the shear property” (see paragraph 20).
With regard to step 2 in the claim, Freiburger then states, “In act 36, echoes are received in response to the transmitting… Using the same or different transducer used to generate the shear wave, ultrasound scanning is used to measure the shear property” (see paragraphs 20-22).
With regard to step 3 in the claim, Freiburger teaches that “In act 38, a shear wave propagation property is estimated… The estimation is a function of the echoes” (see paragraph 23).  In paragraph 24, Freiburger states that “In one embodiment, a shear wave velocity is measured.”
With regard to step 4, it is noted that Freiburger teaches (emphasis added): 
In one embodiment, the density is determined as an inverse function of the respective shear wave propagation property. Shear wave propagation is inversely proportional to tissue density, as represented mathematically as:

    PNG
    media_image1.png
    67
    217
    media_image1.png
    Greyscale

Where cT is the shear wave velocity, µ is the shear modulus, E is the Young's modulus, v is the Poisson's ratio, and ρ is the density of the tissue. The Poisson's ratio is assumed to be 0.5 or other value or a known Poisson's ratio is used. The Young's modulus may be assumed or known.

In other words, Freiburger teaches to determine the density based on the calculated shear wave velocity and known or assumed Poisson’s ratio and Young’s modulus.  However, in the instant application, an elasticity parameter (which according to claim 14 may include either one of shear modulus or Young’s modulus) is calculated according to propagation characteristics parameters of the N shear waves and a tissue density of the tissue” (see step 4 of claim 1).  And according to claim 3, “the propagation characteristics parameter comprises a propagation velocity…”.
Based on the above quote from Freiburger and the explanation of the limitations of step 4, and considering the limitations of dependent claims 3 and 14, it would have µ (shear modulus) or for E (Young’s modulus) based on a known or assumed tissue density.  
In further support of such an obviousness, NPL1 illustrates a chart showing statistical averages of tissue density for a plurality of body tissues.  As such, it would have been obvious at the time of the invention to utilize known tissue densities within the equations provided by Freiburger in order to calculate either one of µ (shear modulus) or for E (Young’s modulus).
With regard to the “wherein the step 4 comprises”, it is noted that Freiburger teaches the first option presented in the claims.  For example, Freiburger teaches that “A single shear velocity is calculated. Alternatively, a plurality of shear velocities are calculated for the region of interest. The results may be averaged or otherwise combined” (see paragraph 29 – emphasis added).  Freiburger then uses this averaged (or otherwise combined) shear velocity in the remainder of the method.  Based on the above discussion of obviousness by one of ordinary skill in the art at the time of the invention to utilize a known density in the equations quoted from within Freiburger, it would be obvious that the average shear velocity and a known density may be used to find the shear modulus, or the Young’s modulus via an assumed Poisson’s ratio of 0.5.  The equations quoted from Freiburger are considered “a correlation calculation” as is claimed, since they contain the same variables as required by the claims and no explicitly definition of what a correlation calculation is, is found within the claims or the specification of the instant application.  Based on this paragraph, it is noted that the last six lines of claim 1 are considered moot, as they present an alternative, second option for step 4.
With regard to the wherein the step 1 comprises limitation of claim 1 (see lines 17-19), it is noted that Freiburger teaches the following: 
The transmit beamformer 12 is operable to generate waveforms for a plurality of channels with different or relative amplitudes, delays, and/or phasing.

The quote above from paragraph 52 teaches that the transmit beamformer may apply different delays to a plurality of channels.  These plurality of channels provide drive signals to the transducer array (“The transducer 14 is a 1-, 1.25-, 1.5-, 1.75- or 2-dimensional array of piezoelectric or capacitive membrane elements” – see paragraph 53).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention that the tracking pulses are created at different angles.
Also, “The tissue viscosity is calculated by measuring the shear wave phase at multiple shear wave frequencies and extracting the elastic and viscous properties from the real and imaginary components” (see paragraph 35).  Therefore, Freiburger teaches to utilize shear waves having multiple frequencies within its methods.  However, Freiburger fails to teach the introduction of shear waves at different angles.
However, it is noted that Freiburger fails to teach the use of different frequencies for the measuring pulses.  And assuming arguendo that the Applicant does not agree with the characterization of Freiburger utilizing multiple frequencies of shear waves, this also taught within Sandrin below.
Sandrin teaches multi-pulse elastography methods (see Title).  In the methods of Sandrin, “characteristics of a shear wave generated by a mechanical pulse” are determined, and “each mechanical pulse has a different determined central frequency” (see paragraph 48, as well as paragraphs 20 and 21); therefore, Sandrin also teaches to generate multiple shear waves at different frequencies.  Sandrin also explicitly teaches that “monitoring a propagation of at least two shear waves generated by the at least two mechanical pulses using acquisition and emission of ultrasonic signals” (see Abstract).  Additionally, Sandrin teaches that “A complete characterization of the medium on the range formed from the minimum frequency to the maximum frequency is obtained by juxtaposing the results obtained on each frequency band” (see paragraph 63) and to “combine information received at several distinct frequencies” (see paragraph 64). In other words, the frequency used to image the shear waves and acquire information about the tissue via ultrasonic measurements would be centered around the central frequency of the particular shear wave, which would then result in the need to “combine information received at several distinct frequencies” (see paragraph 64) and “juxtaposing the results obtained on each frequency band” (see paragraph 63) makes it clear that the results relate to different frequency bands.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize different frequencies of shear waves and also to use different see paragraph 63) may be obtained.  This is evident by an example, when Sandrin states that “the total frequency band is formed from the sum of the three frequency bands. This total frequency band can characterize the hepatic tissue more precisely than a smaller frequency band” (see paragraph 53).  Additionally, utilizing different frequency shear waves provides that “two succeeding shear waves do not mutually disturb each other” (see paragraph 55).
Finally, with respect to “maintaining an excitation device and an ultrasonic transducer in contact with a surface of a tissue during N elasticity detections” and “without manually locating the excitation device several times on the surface of the tissue… the N shear waves are excited in respect to a same position”; it is noted that Freiburger teaches that “a shear wave is generated in a tissue of interest” (see paragraph 15), “For example, acoustic radiation force impulse is transmitted with a focal point at or adjacent to the tissue of interest” (see paragraph 15), “The pressure propagates from outside the patient, such as from a transducer probe, to the tissue or region of interest” (see paragraph 16), “The impulse wavefront propagates to the region of interest” (see paragraph 17), “The shear wave is generated and measured in the tissue of interest” (see paragraph 31).  Therefore, Freiburger teaches that the shear waves are generated in a same tissue region, and paragraph 37 teaches that these regions may include “specific regions like cysts and lesions or smaller regions”.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention that the mechanism to create the shear waves would be applied at a same position.  Additionally, Freiburger even states that the pressure created by the cardiac cycle, which inherently is the creation of shear waves from a generator (i.e., the heart) located at a single location (albeit, not on the surface).  However, this teaches that an external device used to create the shear waves would also not need to be repositioned, in the same manner that the heart is clearly not repositioned but allows for the methods of Freiburger to be performed successfully.
as described in the preceding paragraphs) makes it obvious that the transducer does not need to be moved in order to track the shear wave at multiple locations (“the shear wave perpendicular to the direction of the applied stress is detected by obtaining multiple B-mode scans of a small region (e.g., 4 mm in lateral and 5 mm in axial)” – see paragraph 19).  Instead, one of ordinary skill in the art would know that beam steering may be used by such an array via time delays in order to emit and receive ultrasound energy from multiple different locations, and also it is obvious to one of ordinary skill in the art that an ultrasound transducer must be in contact with the tissue surface (at least via a coupling medium or gel) in order to properly image the tissue.

However, Freiburger does not teach that the elasticity parameters (see step 4 of claim 1) are mechanical impedance, mechanical relaxation time and anisotropy, and that the propagation characteristics parameter comprises a propagation attenuation coefficient.
Sumi teaches an “elastic constant and visco-elastic constant measurement apparatus etc. for measuring in the ROI in living tissues elastic constants” (see Abstract).  The apparatus of Figure 1 “measures the following constant distributions, i.e., elastic constants such as shear modulus, Poisson's ratio, etc., visco-elastic constants such as visco-shear modulus, visco-Poisson's ratio, etc., delay times or relaxation times relating these elastic constants and visco-elastic constants, or density” (see paragraph 72).  Additionally, Sumi teaches that “at least one of the elastic constants, the visco elastic constants, the viscosities, and the density has a property of anisotropy” (see Sumi’s claim 12).
Additionally, Sarvazyan teaches methods and devices for shear wave elasticity imaging (see Title).  Sarvazyan teaches that “By measuring the amplitude of the received signal, the attenuation coefficient of the shear waves propagating in the medium αs is estimated. These parameters allow for calculation of the shear viscosity .eta. and shear elasticity modulus G” (see column 4, lines 16-23).  “The detection system 106 determines at least one of the shear wave propagation parameters such as shear wave velocity, shear wave attenuation coefficient, amplitude and velocity of shear see column 5, lines 43-57).
In other words, it is known that elasticity via ultrasonic ARFI, or generation and tracking of shear wave, allows for obtaining multiple different parameters of the shear waves and/or tissue displacement information, and from this obtained data that numerous and different elasticity moduli and data points may be assessed.  Sumi and Sarvazyan illustrate a plurality of these different data points that are obtainable and calculatable.  It would have been obvious to one of ordinary skill in the art at the time of the invention to obtain and subsequently calculate any of these shear wave and/or tissue characteristics via ultrasound elastography imaging (as taught by Freiburger, Sumi and Sarvazyan), since the method taught by Freiburger to determine any of these characteristics expressly taught by Sumi and Sarvazyan would amount to choosing from a finite number of obtainable characteristics available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Freiburger teaches the use of signal processing for to determine the displacement caused by the shear wave between scans” (see paragraph 24), but the processing is based on “correlation, cross-correlation, minimum sum of absolute differences or other similarity measure”.  Freiburger therefore does not explicitly teach “at least one spot tracking and zero cross-tracking” as recited in the second-to-last paragraph of claim 1.
Konofagou teaches a system and method for electro-mechanical wave imaging of body structures (see Title).  As seen in Figure 2, steps 212-216 relate to tracking wave propagations and performing analysis of propagation parameters.  Paragraph 14 states that “The wave may be a shear wave”.  Furthermore, Konofagou teaches that “displacement maps provide an indication of the local axial movements between frames. Estimation of the axial displacements from the two consecutive frames is performed see paragraph 57).  In other words, this teaches the use of spot tracking in order to derive tissue motion parameters during tracking of the waves.  Additionally and/or alternatively, Konofagou teaches that “wave tracking may be performed by an algorithm, such as TrackPositionWave (see Appendix), a matlab program which locates the position of the wave front by performing a zero-crossing calculation on consecutive displacement maps” (see paragraph 60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use either one of speckle/spot tracking and tracking of zero-crossings in order to track shear wave propagation within tissues, as taught by Konofagou, and to utilize either of these methods as functional alternatives to the specific “correlation, cross-correlation, minimum sum of absolute differences” methods explicitly taught by Freiburger, especially since Freiburger then states that any other similarity measure may be used as an alternative to these specific selections.  As such, it would have been a mere matter of design choice, there being no unexpected result of utilizing one signal processing technique over another, as each will result in the tracking of the shear waves within tissue.

Regarding claim 3, Freiburger teaches that “The displacement of tissue is determined as a function of time.  The displacement may be measured from tissue data, such as B-mode ultrasound data. Correlation, cross-correlation, minimum sum of absolute differences or other similarity measure is used to determine the displacement caused by the shear wave between scans” (see paragraph 24, emphasis added).  Additionally, Sarvazyan teaches that “The detection system 106 determines at least one of the shear wave propagation parameters such as shear wave velocity, shear wave attenuation coefficient, amplitude and velocity of shear displacement of tissue particles in the propagating shear wave, spatial and temporal dependencies of these amplitude and velocity of shear displacement of tissue particles… Using the obtained data on at least one propagation parameter of shear waves the mechanical property calculator 106 evaluates at least one of the mechanical properties or tissue such as shear elasticity modulus, Young's modulus, dynamic shear viscosity, and mechanical impedance of the tissue” (see column 5, lines 43-57).
i.e., Freiburger explicitly teaches in paragraph 39 that density is mapped, however, based on the obviousness rejection of claim 1 it would be equally as obvious that a final calculation of shear modulus or Young’s modulus could be mapped in the same manner).  Additionally, paragraph 41 explicitly states that “The image may include other data.”

Regarding claims 14-16, it is re-iterated that Freiburger teaches (emphasis added): 
In one embodiment, the density is determined as an inverse function of the respective shear wave propagation property. Shear wave propagation is inversely proportional to tissue density, as represented mathematically as:

    PNG
    media_image1.png
    67
    217
    media_image1.png
    Greyscale

Where cT is the shear wave velocity, µ is the shear modulus, E is the Young's modulus, v is the Poisson's ratio, and ρ is the density of the tissue. The Poisson's ratio is assumed to be 0.5 or other value or a known Poisson's ratio is used. The Young's modulus may be assumed or known.

In other words, Freiburger teaches to determine the density based on the calculated shear wave velocity and known or assumed Poisson’s ratio and Young’s modulus.  However, in the instant application, an elasticity parameter (which according to claim 14 may include either one of shear modulus or Young’s modulus) is calculated according to propagation characteristics parameters of the N shear waves and a tissue density of the tissue” (see step 4 of claim 1).  And according to claim 3, “the propagation characteristics parameter comprises a propagation velocity…”.
Based on the above quote from Freiburger and the explanation of the limitations of step 4, and considering the limitations of dependent claims 3 and 14, it would have been obvious to one of ordinary skill in the art to utilize the quoted equation(s) above from Freiburger to calculate for µ (shear modulus) or for E (Young’s modulus) based on a known or assumed tissue density.  
In further support of such an obviousness, NPL1 illustrates a chart showing statistical averages of tissue density for a plurality of body tissues.  As such, it would µ (shear modulus) or for E (Young’s modulus).

Regarding claims 21 and 22, it is noted that Sandrin teaches that “mechanical pulses (indifferently called low frequency pulses) can be generated by a low frequency vibrator, or a loud speaker or any other type of vibration generator 2 (see FIG. 2) that is capable of generating a plurality of mechanical pulses, each mechanical pulse generating a low frequency shear wave” (see paragraph 44 of Sandrin, emphasis added).  With respect to the loud speaker, Sandrin teaches explicitly that this will create a low frequency shear wave and it is therefore obvious that the loudspeaker will generate sound waves with ”a certain frequency” … “so as to produce shear waves in the tissue”, since that is exactly what Sandrin is teaching that the loud speaker does (i.e., generates shear waves).

Regarding claim 24, it is re-iterated that Freiburger teaches that “Any stress may be applied to the tissue to generate the shear wave, such as generating the shear wave with focused ultrasound. For example, acoustic radiation force impulse is transmitted with a focal point at or adjacent to the tissue of interest. A high intensity (e.g., 1.7 MI) beam of acoustic energy is transmitted” (see paragraph 15). Additionally, Freiburger teaches that “Using the same or different transducer used to generate the shear wave, ultrasound scanning is used to measure the shear property” (see paragraph 20).  As such, the excitation mode of the shear waves are that an ultrasonic wave is transmitted by the ultrasonic transducer focuses inside the tissue to generate an acoustic radiation force so as to produce shear waves in the tissue, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799